By the Court.

The specific charges in a libel for a divorce for Ihe cause of adultery are required to. be made, if the fact be within the libellant’s knowledge, in order that the accused party may not be surprised, and may be advertised of the subject of his defence. Perhaps it would be better in * all cases to hold the libellant strictly to those charges. But such has not heretofore been the practice of the Court; and where, as in this case, there is an appearance for the respondent, such strictness may be less necessary. _ The evidence is admitted.

Divorce decreed